MEMORANDUM OPINION
                                       No. 04-10-00186-CV

                          Benjamin T. CAMERO and Noemi M. Camero,
                                         Appellants

                                                  v.

                           Rodolfo ALVARADO and Natalie Alvarado,
                                        Appellees

                    From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2006-CI-13764
                              Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: September 1, 2010

REVERSED AND REMANDED

           On May 27, 2010, this appeal was abated for mediation. On August 11, 2010, the

mediator filed a report, stating the parties mediated and settled. On August 18, 2010, the

appellants filed a written advisory, stating the parties reached a mediated settlement. The appeal

is therefore reinstated on the docket of this court. The appellants’ advisory states that the parties

are requesting that the trial court’s judgment be reversed, and that the cause be remanded for the

entry of a judgment in conformity with their settlement agreement.
                                                                                  04-10-00186-CV


        The advisory is noted. The judgment of the trial court is reversed, and the cause is

remanded for the entry of a judgment in conformity with the parties’ settlement agreement. See

TEX. R. APP. P. 42.1(a), 43.2(d). Costs of appeal are taxed against the parties who have incurred

them.

                                                PER CURIAM




                                              -2-